Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Old Line Bancshares, Inc. Bowie, Maryland We hereby consent to the incorporation by reference in the registration statements (No. 333-113097, 333-111587, 333-116845 and 333-168291) on Form S-8 of Old Line Bancshares, Inc. of our report dated March 20, 2013 relating to the consolidated financial statements of Old Line Bancshares, Inc. included in the Form 10-K for the year ended December 31, 2012. ROWLES & COMPANY, LLP Baltimore, Maryland March 20, 2013 101 E. Chesapeake Avenue, Suite 300, Baltimore, Maryland 21286 410-583-6990FAX:410-583-7061 Website:www.Rowles.com
